DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 9-23-22.
Claims 54-62, 65-67, 69, 71-78, 80, 153-158 are pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of the CIDEB variant 14:243056412, hydroxysteroid 17-beta dehydrogenase 13 inhibitor in the reply filed on 9-23-22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-62, 65-67, 69, 71-78, 80, 153-158 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the identification of various sequence variants of the human CIDEB gene, and correlations of the occurrences of some CIDEB variants with BMI and liver conditions or diseases, does not reasonably provide enablement for the treatment or successful dosage alterations for the treatment of any liver diseases or conditions in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to methods of treating a subject with a cell death inducing DFFA like effector B (CIDEB) inhibitor, which subject has a liver disease or is at risk of developing a liver disease, comprising the steps of determining whether the subject has a CIDEB variant nucleic acid molecule by obtaining a biological sample from the subject and performing a sequence analysis on the biological sample to determine if the subject has a genotype comprising any CIDEB variant nucleic acid molecule, and administering the CIDEB inhibitor in a standard dosage amount to a CIDEB reference subject and administering the CIDEB inhibitor in a dosage amount that is the same as or less than a standard dosage amount to a subject that is heterozygous for any CIDEB variant nucleic acid molecule, which any CIDEB variant nucleic acid molecule indicates the subject has a decreased risk of developing the liver disease or has a decreased risk of developing a more severe form of the liver disease, which subject being heterozygous for any CIDEB variant nucleic acid molecule is administered the CIDEB inhibitor in a dosage amount that is the same as or less than a standard dosage amount, which CIDEB variant nucleic acid molecule is a genomic nucleic acid molecule, an mRNA molecule, a cDNA molecule produced from an mRNA molecule, or which CIDEB variant nucleic acid molecule optionally comprises a missense variant, a splice-site variant, a stop-gain variant, a start-loss variant, a stop-loss variant, a frameshift variant, or an in-frame indel variant, or a variant that encodes a truncated CIDEB polypeptide, which method optionally further comprises determining the subject’s gene burden of having a CIDEB variant nucleic acid molecule, and which method optionally further comprises administering a patatin-like phospholipase domain containing 3 (PNPLA3) inhibitor and/or a hydroxysteroid 17-beta dehydrogenase 13 (HSD17B 13) inhibitor, or which method optionally further comprises detecting the presence or absence of a PNPLA3 variant nucleic acid molecule encoding PNPLA3 Ile148Met or Ile144Met polypeptide in a biological sample from the subject, and which PNPLA3 inhibitor optionally comprises AZD2693, and which method optionally further comprises detecting the presence or absence of a nucleic acid molecule encoding a reference HSD17B13 polypeptide or a functional HSD17B13 polypeptide, which HSD17B 13 inhibitor optionally comprises ARO-HSD or ALN-HSD, and optionally further comprising administering another therapeutic agent for treating a liver disease to the subject optionally comprising semaglutide, which liver disease optionally comprises fatty liver disease, non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), liver cirrhosis or liver fibrosis. 
The teachings in the art and in the specification:
The instant specification teaches 
Figure 1 shows an association of rare coding variants in CIDEB with liver disease risk. The Figure shows the association with liver disease across etiology and severity spectrum for rare pLOF variants in CIDEB (top), rare coding variants in CIDEB (middle) and the HSD17B13 splice variant (gray, heterozygous variant genotype compared with reference homozygous genotype; open circles, homozygous variant genotype compared with reference homozygous genotype). 

Figure 2 shows an association of rare coding variants in CIDEB with liver histopathology phenotypes in bariatric surgery patients. Panel a shows the breakdown of liver histopathology categories (i.e., normal liver, simple steatosis, NASH or fibrosis) among carriers and non-carriers of rare coding (i.e., BLOF and missense) variants in CIDEB. Panel b shows the distribution of nonalcoholic fatty liver disease activity score at liver histopathology among carriers and non-carriers of rare coding (i.e., pLOF plus missense) variants in CIDEB. Data are from perioperative liver biopsies of participants in the GHS bariatric surgery cohort. 

Figure 3 shows associations with metabolic traits of rare coding variants in CIDEB. Associations estimates in blue are for rare coding (pLOF and missense) variants, while association estimates in red are for rare pLOF variants only. Panel a shows associations with continuous traits, while Panel b shows associations with binary outcomes traits.

Figure 4 shows a visualization of the interaction between the burden of rare coding variants in CIDEB and body mass index on alanine aminotransferase levels. CIDEB rare coding (pLOF and missense) variants (Panel a) and CIDEB rare pLOF variants alone (Panel b) were associated with a larger decrease in ALT when individuals have higher body mass index compared to individuals with a lower body mass index. Interaction p-values were used to determine whether this difference in association with ALT by BMI was statistically significant.

Figure 5 shows a visualization of the interaction between rare coding variants in CIDEB and body mass index. Panel a shows the interaction of CIDEB genotype (i.e., rare pLOF variants) and body mass index on alanine aminotransferase level. Panel b shows the interaction of CIDEB genotype (i.e., rare pLOF and missense variants) and body mass index on alanine aminotransferase level. Abbreviations: pLOF, predicted loss of function; SD, standard deviation; P, p-value; ALT, alanine aminotransferase; BMI, body mass index; U/L, units per liter.

Figure 6 shows a proportion of nonalcoholic liver disease in carriers and non-carriers of CIDEB rare coding variants across body mass index categories. The percentage of non-alcoholic liver disease is shown for carriers vs non-carriers of rare coding CIDEB variants, stratified by body mass index. 

Figure 7 shows a visualization of the interaction between rare coding variants in CIDEB with PNPLA3 Ile148Met. Panel a shows the interaction of CIDEB genotype (i.e., rare pLOF variants) and lle148Met on alanine aminotransferase level. Panel b shows the interaction of CIDEB genotype (i.e., rare pLOF and missense variants) and lle148Met on alanine aminotransferase level. Abbreviations: pLOF, predicted loss of function…).

Figure 8 shows CIDEB expression patterns across tissues and liver cell- types.

Figure 9 shows rare pLOF variants in CIDEB impart a loss-of-function via defective mRNA processing in the liver. Panel a shows the level of mRNA expression of CIDEB in liver of bariatric surgery patients from GHS (left), that of two Lys153* heterozygous carriers (middle) and that of two c.336+1G>A heterozygous carriers (right). Panel b shows allele-specific expression results for the two Lys153* heterozygous carriers in RNA sequence reads mapped to the variant site (left; dashed red lines indicate variant site and arrows indicate rare instances where the reads carry the mutant allele) and in a comparison of read counts with or without the mutant allele (right). Panel c shows allele-specific expression results for the two c.336+1G>A heterozygous carriers. The left panel shows RNA sequence reads mapped to the variant site (dashed red lines indicate variant site and arrows indicate rare instances where the reads carry the mutant allele). The middle panel shows the number of spliced and unspliced reads in the two carriers, with unspliced reads being the less frequent occurrence. The right panel shows the allele-specific expression in unspliced reads, which disproportionally carried the variant allele. Abbreviations: pLOF, predicted loss of function…

Figure 10 shows siRNA-mediated knockdown of CIDEB prevents lipid droplet build- up in HepG2 cells. 

  	The specification fails however to teach any methods of treatment for any liver diseases or conditions in any subject and fails to teach any treatment dosages in any subject that compare to standard dosages or are reduced in subjects having one or more CIDEB sequence variants.
In light of the unpredictability associated with providing treatments reflecting dosage changes for any liver diseases or conditions in a subject, since the specification fails to provide the particular guidance for providing any treatment effects in a subject, and since determination of the factors required for these are highly unpredictable, it would require undue experimentation to practice the invention over the full scope claimed.  The examples provided in the specification are neither correlative nor representative of the ability to provide treatment or prophylactic effects in a subject. 
For the reasons stated above, the instant rejection for lacking enablement over the full scope claimed is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 54-62, 65-67, 69, 71-78, 80, 153-158 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (WO 2012/149386), Fitzgerald et al (WO 2016/130806), and Xin et al (WO 2019/075181), the combination in view of Abul-Husn et al (N. Engl. J. Med., Vol. 378, No. 12, pages 1096-1106 (2018)).
The claims are broadly drawn to methods of treating a subject with a cell death inducing DFFA like effector B (CIDEB) inhibitor, which subject has a liver disease or is at risk of developing a liver disease, comprising the steps of determining whether the subject has a CIDEB variant nucleic acid molecule by obtaining a biological sample from the subject and performing a sequence analysis on the biological sample to determine if the subject has a genotype comprising any CIDEB variant nucleic acid molecule, and administering the CIDEB inhibitor in a standard dosage amount to a CIDEB reference subject and administering the CIDEB inhibitor in a dosage amount that is the same as or less than a standard dosage amount to a subject that is heterozygous for any CIDEB variant nucleic acid molecule, which CIDEB variant nucleic acid molecule indicates the subject has a decreased risk of developing the liver disease or has a decreased risk of developing a more severe form of the liver disease, which subject being heterozygous for any CIDEB variant nucleic acid molecule is administered the CIDEB inhibitor in a dosage amount that is the same as or less than a standard dosage amount, which CIDEB variant nucleic acid molecule is a genomic nucleic acid molecule, an mRNA molecule, a cDNA molecule produced from an mRNA molecule, or which CIDEB variant nucleic acid molecule optionally comprises a missense variant, a splice-site variant, a stop-gain variant, a start-loss variant, a stop-loss variant, a frameshift variant, or an in-frame indel variant, or a variant that encodes a truncated CIDEB polypeptide, which method optionally further comprises determining the subject’s gene burden of having a CIDEB variant nucleic acid molecule, and which method optionally further comprises administering a patatin-like phospholipase domain containing 3 (PNPLA3) inhibitor and/or a hydroxysteroid 17-beta dehydrogenase 13 (HSD17B 13) inhibitor, or which method optionally further comprises detecting the presence or absence of a PNPLA3 variant nucleic acid molecule encoding PNPLA3 Ile148Met or Ile144Met polypeptide in a biological sample from the subject, and which PNPLA3 inhibitor optionally comprises AZD2693, and which method optionally further comprises detecting the presence or absence of a nucleic acid molecule encoding a reference HSD17B13 polypeptide or a functional HSD17B13 polypeptide, which HSD17B 13 inhibitor optionally comprises ARO-HSD or ALN-HSD, and optionally further comprising administering another therapeutic agent for treating a liver disease to the subject optionally comprising semaglutide, which liver disease optionally comprises fatty liver disease, non-alcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), liver cirrhosis or liver fibrosis. 
Li et al (Diabetes, Vol. 56, pages 2523-2532 (2007)) teach the role of CIDEB in lever disease and the motivation to inhibit its expression in treating lever steatosis, obesity, and insulin sensitivity (see esp. the abstract and introduction, pages 2523-2524, results text, pages 2525-2527, discussion on pages 2529 and 2531).
Lee et al (WO 2012/149386) teach methods of treating a subject comprising the administration of a cell death inducing DFFA like effector B (CIDEB) inhibitor optionally comprising an antisense specifically targeting the CIDEB gene (see esp. the abstract, pages 1-10).

Fitzgerald et al (WO 2016/130806) teach the treatment of NAFLD comprising the administration of PNPLA3 inhibitors (see esp. the abstract, pages 1-12, 175, claims 88-106).
Xin et al (WO 2019/075181) teach the inhibition of HSD17B13 in treating liver disease in patients expressing the PNPLA3 1148M variation (see the abstract, pages 1-7, 126-128, claims 1-81).
Abul-Husn et al (N. Engl. J. Med., Vol. 378, No. 12, pages 1096-1106 (2018)) teach an association of a splice variant (rs72613567:TA) in HSD17B13 and a reduced risk of alcoholic liver disease.  This variant was found to mitigate liver injury associated with the risk-increasing PNPLA3 plI148M allele that resulted in an unstable and truncated protein with reduced enzymatic activity.  The loss of function variant in HSD17B13 was associated with reduced risk of chronic liver disease and of progression from steatosis to steatohepatitis.  The associations were found to be allele dose-dependent and were found in four independent cohorts and across several categories of liver disease (see esp. Results and Conclusions on page 1096, bridging paragraph, pages 1097-1098, Discussion on page 1105).
It would have been obvious to correlate loss of function variants of CIDEB with reduced risk of liver disease because CIDEB has been targeted for inhibition for treating various forms of liver disease and correlations between reduced risk of liver disease has been found to correlate with loss of function in another enzyme, HSD17B13, that is highly expressed in the liver.  One would have been motivated to inhibit CIDEB, HSD17B13 and PNPLA3 for treating liver disease because these three genes have been routinely targeted for inhibition to treat liver diseases in a human.  
For these reasons and those previously disclosed in the combined teachings of Lee, Fitzgerald, Xin and Abul-Husn as set forth above, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54-62, 65-67, 69, 71-78, 80, 153-158 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9-19, 21-26, 81, 124, 139 of copending Application No. 17/560,008 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of treating a subject with a cell death inducing DFFA like effector B (CIDEB) inhibitor, which subject has a liver disease or is at risk of developing a liver disease, optionally further comprising administering a patatin-like phospholipase domain containing 3 (PNPLA3) inhibitor and/or a hydroxysteroid 17-beta dehydrogenase 13 (HSD17B 13) inhibitor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
10-20-22

/JANE J ZARA/Primary Examiner, Art Unit 1635